EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elaine Johnson (#52,422) on 25 February 2022.
The application has been amended as follows:

IN THE CLAIMS
18. (Currently Amended) The display apparatus of claim 17 further comprising:
a controller operatively coupled to the source driver, the gate driver, and the reference voltage source, and configured for controlling electrical signals generated by the gate driver;
wherein the controller is configured to operate the pixel array in a drive mode wherein the source driver supplies data signals to the pixel circuits in synchronization with the gate control signals from the gate driver, and
wherein the measurement mode comprises [[a]]an LED measurement mode and the controller is further configured to operate the pixel array in the LED measurement mode comprising a pre-charging stage and a measuring stage,
wherein in the pre-charging stage the reference voltage source provides a reference voltage to the gate of the drive transistor of a selected pixel circuit so that the drive transistor is shifted to a triode mode providing an electrical connection between 
	19. (Currently Amended) The display apparatus of claim 16 further comprising:
a controller operatively coupled to the source driver, the gate driver, and the reference voltage source, and configured for controlling electrical signals generated by the gate driver;
wherein the measurement mode comprises [[a]]an LED measurement mode and the controller is configured to operate the pixel array in the pixel measurement mode comprising a programming stage and a measuring stage, wherein:
in the programming stage the gate driver activates, for a selected pixel circuit, electrical connections between the second terminal of the drive transistor and the gate of the drive transistor and between the first terminal of the drive transistor and a data line so as to pre-charge the gate with a data line voltage offset by a threshold voltage of the drive transistor; and,
in the measuring stage the gate driver activates, for the selected pixel circuit, the electrical connections between the second terminal of the drive transistor and the LED and between the first terminal of the drive transistor and the data line so as to enable an electrical current to flow between the data line and the LED, and a readout circuit (ROC) of the display apparatus measures the 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding the previous double patenting rejection of claims 1-19, a terminal disclaimer was filed on February 28, 2022, with respect to US Patent No. 10803804, which overcomes the double patenting rejection.
Regarding independent claim 1, the prior art does not teach or render obvious, in the context of the claims, the limitation of switchably connecting the first terminal of the drive transistor to a data line of the electronic display, at least during a measurement mode, for measuring over the data line, a current passing through said drive transistor.
Regarding independent claim 7, the prior art does not teach or render obvious, in the context of the claims, the limitation of operating the pixel circuit in a measurement mode comprising deactivating electrical connections between the second terminal of the drive transistor and the gate of the drive transistor while activating electrical connections between the first terminal of the drive transistor and the data line.
Regarding independent claim 15, the prior art does not teach or render obvious, in the context of the claims, the limitation of connecting the first terminal of the drive transistor to one of the data lines, at least during a measurement mode, for measuring over the data line, a current passing through said drive transistor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Regarding the objection to the drawings, Applicant argues that MPEP 608.02 does not require text labels for non-illustrative elements such as boxes, arguing that numbers alone are sufficient. However, the Office requires that non-illustrative elements, besides symbols, be labeled with “descriptive text labels.” This is specifically indicated by MPEP 608.02(b), Form Paragraph 6.22, Examiner Note 1. In addition, note that the MPEP uses the terms “reference sign,” “reference character,” and “reference number” to describe characters, numbers, or symbols that refer back to the specification See, e.g., MPEP 608.02(e). Likewise, 37 CFR 1.84 uses the term “reference character” to describe characters, numbers, or symbols that refer back to the specification. The use of the adjective “descriptive” distinguishes the “descriptive text label” from a “reference” signifier, and a “descriptive text label” should be considered distinct from a mere reference number. The Office requires that a label for a non-illustrative element be a descriptive text label. See MPEP 608.02(b), Form Paragraph 6.22, Examiner Note 1. See also MPEP 608.02(d); 37 CFR 1.83(a).
The objection to the drawings is maintained. Corrected drawings must be submitted within three months of the mailing date of this communication to avoid abandonment of the application. The three-month period is not extendable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692